Per Curiam.

On completely conflicting affidavits from which it is impossible to determine where the truth lies, the court should not have granted complainant’s motion and increased weekly payments to twice the amount previously allowed and in addition directed a bond of $1,000.
The order appealed from should be reversed and the matter remanded for a hearing before the court giving both parties full opportunity to present’ the evidence for their conflicting claims.
Peek, P. J., Dore, Cohn, Callahan and Botein, JJ., concur.
Order unanimously reversed and the matter remanded for a hearing before the court giving both parties full opportunity to present the evidence for their conflicting claims. Settle order on notice.